      Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 1 of 27 PageID #:602




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
                               Plaintiff,           )
                                                    )     Case No. 15-CR-00752
 v.                                                 )
                                                    )     Judge Matthew F. Kennelly
 BRANDENBURGER & DAVIS, et al.                      )
                                                    )
                               Defendants.          )




              DEFENDANT BRAD DAVIS’ SENTENCING MEMORANDUM


I.      Introduction

        On January 29, 2014, now more than six and one-half years ago, FBI agents knocked on

Brad Davis’ door. That’s when his journey of more than half a decade to this sentencing hearing

started. Shortly after that visit from the FBI, Brad Davis began cooperating with the government

which he has continued to do through the years to today. He signed a plea agreement with the

government in December 2015, which he agreed to have publicly disclosed prior to actually

pleading guilty in an effort to assist the government in other pending investigations related to the

heir location services industry. The government filed the Information for this case just before

Christmas on December 23, 2015. Brad pled guilty on June 16, 2016. The government conducted

a long-running investigation into the conspiracy that Brad Davis pled to and according to its

submissions for this sentencing, the government has identified eight (8) people in addition to Brad

Davis who participated in the charged conspiracy. The government elected not to charge any of

those individuals with this conspiracy, despite conduct by those individuals that was similar to

Brad’s (as will be discussed more below). The government did, however, elect to charge one other
    Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 2 of 27 PageID #:603




person identified as a participant in this conspiracy, but it charged that individual, Dan Mannix

(“Mannix”) of Kemp & Associates (“Kemp” or “K&A”), with a similar heir location “call-off”

conspiracy that involved a different company. He was not charged with the conspiracy involving

Brandenburger and Davis (“B&D”), the company where Brad worked and that was owned entirely

by Brad Davis’ father when the conspiracy started. Mannix, who did not cooperate with the

government, had a similar sentencing guideline calculation to the one now before the Court for

Brad Davis. He also pled guilty, almost three years after being charged. Mannix received a

sentence of probation on January 23, 2020. 1 The probation office here is recommending that Brad

Davis receive a sentence of probation as well. Despite that recommendation, despite the fact that

the government passed on prosecuting virtually every other participant in this conspiracy, despite

the fact that Brad Davis has been cooperating with the government for six years, and despite the

fact that Mannix (the most similarly situated defendant to Brad Davis) was sentenced to probation

even though he did not cooperate with the government like Brad Davis did, the government is

asking this Court to sentence Brad Davis to 13 months of incarceration. For the reasons set forth

in this memorandum, Brad Davis’ version of the offense, the 18 USC § 3553 factors including, but

not limited to, “the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct” (a factor not discussed at all in the

government’s sentencing brief), and matters that will be presented at the upcoming sentencing

hearing, Brad Davis respectfully requests that this Court sentence him to probation, order no

restitution as agreed with the government, order a fine of $20,000, and order a $100 special

assessment.



1
 Attached as Exhibit 1 is the transcript of the sentencing hearing for Dan Mannix. Many of the arguments put forth
by the government in its sentencing memorandum here were argued in Mr. Mannix’s sentencing hearing prior to the
Honorable District Court Judge David Sam issuing a sentence of probation.

                                                        2
      Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 3 of 27 PageID #:604




II.      Brad Davis’ Background 2

         Brad Davis was born on October 25, 1969. PSR ¶ 70. He is currently fifty (50) years old

and lives near Sacramento, California. His father, Bill Davis, divorced Brad’s mother when Brad

was approximately 10 years old. PSR ¶ 71. Brad was reared mostly by his mother with infrequent

visitation by his father. Id. Brad is married to his wife Amy. They have been married for twenty-

one years. PSR ¶ 74. They have two children, a son who is nineteen and a daughter who is sixteen.

Id. Brad obtained a bachelor’s degree from the University of Oregon in 1992. As detailed more

below, Brad’s background is not just the details of this case. He has been a dedicated father,

brother, son, friend, and colleague. He has been a positive contributor to his community for

decades. This is evidenced by the forty-nine (49) letters of support attached to this memorandum

as Exhibit 3.

         From a work standpoint, Brad began working for his father’s company, B&D, in 1993 right

out of college when he was just twenty-three (23) years old. PSR ¶ 93. He started out as a

researcher at the company. Id. He was later promoted to Vice President in 2004. PSR ¶ 14. For

most of his working life, Brad Davis has only known the work that he did at his father’s company.

After he pled guilty to the instant offense, his father terminated him from B&D. PSR ¶ 93. This

was in October 2016. Id. Brad has worked diligently to try to rebuild his life since being

terminated. In late 2016, he started working as an independent contractor doing work as an



2
  Attached as Exhibit 2 is Brad Davis’ Version of the Offense (referred to herein as “BDVO”). As discussed during
the status hearing on August 18, 2020, counsel for Brad Davis was informed by the probation office that his version
of the offense was not included in the PSR package sent to the Court. The Court granted Mr. Davis permission to
submit his version of the offense with his sentencing memorandum. Please note that on page seven of Exhibit 2 certain
names were changed to initials, JL and SB, to be consistent with what is in this memorandum. The content was not
otherwise changed from what was submitted to the probation officer. In addition, consistent with the directive in
paragraph 12 of the Protective Order in this case (docket entry 29), citations to any protected materials that are noted
in this memorandum or Exhibit 2 relate to charged and relevant conduct of Brad Davis and therefore reference to those
materials here is made in good-faith compliance with that protective order.


                                                           3
       Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 4 of 27 PageID #:605




investigator to help locate heirs who may be entitled to inheritances. PSR ¶ 92. He continues to

try to rebuild his life and to support his family in this manner and he has been doing that work for

more than four years now. PSR ¶¶ 91-92.

          Brad does have certain medical conditions of note, including chronic asthma and

eosinophilic esophagitis which is a chronic immune system disease that has symptoms similar to

reflux disease that results in chest pain and trouble swallowing. PSR ¶ 80.

          He has no criminal history. PSR ¶ 65. He was released on an unsupervised appearance

bond on January 26, 2016. PSR¶ 2. He has fully complied with all terms of release pending

sentencing.

III.      PSR Corrections

          During the status hearing on August 18, 2020, counsel for Brad Davis noted that there were

certain mistakes in the PSR that required corrections. These items were discussed with the

probation office and most of these items were also discussed with the government. The PSR

paragraphs at issue include the following:

       1. For paragraph 6 (iv), it should be noted that Bradley Davis’ version of the offense was
          prepared by Matthew Cannon of Greenberg Traurig and is dated April 30, 2020.
       2. For paragraph 6 (v), it is noted that there was a telephone interview of B&D. It should also
          be noted that a telephone interview of Brad Davis occurred on May 19, 2020 with counsel
          present.
       3. For paragraph 10, the PSR states that Davis and Mannix entered into an “anticompetitive
          agreement to eliminate competition between the companies and thereby prevent a reduction
          in price levels charged to heirs.” That sentence left out the words “by agreeing to allocate
          customers” after the words “eliminate competition.” That is how it is set forth in the
          Information. See Information ¶8; see also Plea Agmt. at ¶4(b) and the Govt’s Sentencing
          Memo at 2.
       4. For paragraph 13, the third sentence of that paragraph says, “Northern Carolina.” That
          should say, “Northern California.”
       5. For paragraph 32, it is noted that there are “18 attached victim impact
          statements.” However, two of those statements included do not pertain to this
          case. Accordingly, this paragraph should be amended to state 16 not 18 statements. The
          two statements that do not pertain to this case are from an individual with initials ME (PDF
          p. 64 in the PSR packet sent) and PP (PDF p. 94 in the PSR packet sent).

                                                   4
      Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 5 of 27 PageID #:606




   6. For paragraph 60, the Total Offense Level is not computed correctly based on probation’s
       findings. That should be 14 not 15.
   7. For paragraph 87, Mr. Davis declined to submit a urine specimen because of the
       complications associated with doing so during the COVID-19 pandemic. He did not
       simply decline.
   8. For paragraph 98, Mr. Davis provided his 2016 tax return and that should be reflected.
   9. For paragraph 99 (on page 24), the value of his residence is incorrect. The probation office
       confirmed a mistake was made. The number should be $318,000, not $3,180,000. This,
       in turn, changes his “Total Assets” line from $4,136,165 to $1,274,165. Similarly, this
       changes the “Total Net Worth” line from $3,856,165 to $994,165. For this reason, Mr.
       Davis disagrees with the conclusion in paragraph 101 that based on his financial profile he
       can pay the fine recommended by probation as that recommendation was based on
       erroneously including millions in assets he does not have.
   10. For paragraph 105, this paragraph should account for the offense level that should have
       been noted in paragraph 50. This should say that his total offense level as determined by
       the probation office is a 14 with a sentencing guideline range of 15 to 21 months.

IV.     The Charged Offense

        Heir-location service providers identify heirs to estates of intestate decedents and, in

exchange for a contingency fee, develop evidence and prove heirs’ claims to an inheritance in

probate court. PSR ¶ 8. The offense here relates to certain practices that occurred between heir-

location service providers. As set forth in the Information, the conspiracy occurred between

November 2003 and August 2012. See Information ¶ 8. The end date charged was eight years ago.

The conspiracy was between B&D and K&A and involved “call-offs” and “split-agreements.”

PSR ¶ 10. A call-off involves agreeing to allocate potential heirs to an estate to the first company

to contact an heir of an estate. Id. Split-agreements involve agreeing to split fees with a company

that was called off. Id. As the evidence in discovery demonstrates, the heir-location industry had

a history of “call-off” type arrangements and other territorial agreements among competitors that

goes back decades. This included B&D, even before Brad Davis was at the company. In that




                                                 5
     Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 6 of 27 PageID #:607




regard, the concepts of call-offs and split-fees that are the subject of this case did not originate

with Brad Davis. 3

V.       Sentencing Guidelines Section 3B1.1 Role in the Offense

         In Brad Davis’ Plea Agreement, it was agreed that “both parties are free to argue for or

oppose” applicability of United Sentencing Guidelines Section (“U.S.S.G.”) 3B1.1. See Plea

Agrmt. at ¶ 10. The government is requesting that a four-point enhancement be applied. The

probation office found that a three-point enhancement was warranted and that is what is included

in the PSR. See PSR ¶ 54. In reaching its conclusion, the probation office found, “First, there is

no evidence that Defendant Davis engaged in any extensive planning or organizing with respect

to what, from all appearances, was a historically accepted practice. Second, there is no evidence

that Defendant Davis recruited accomplices to specifically engaged [sic] in the criminal offense.

Participants subordinate to him were established employees of B&D. Finally, there is no evidence

that Defendant Davis claimed a right to a larger share of the fruits of the crime, beyond whatever

benefit the effect of anti-competitive practices like call-offs brought to his four percent ownership

interest in B&D. Defendant Davis’ ownership interest in B&D was effectuated five years after the

onset of the conspiracy and was received in two separate two percent gifts on dates in 2008 and

thereafter.” PSR ¶ 53. 4



3
  The government contends that split-fee arrangements were not part of the “traditional collusion” in the industry. See
Gov’t Sentencing Memo at 10. However, the government doesn’t cite support for that contention. In any event, a
Memorandum of Interview for Bill Davis, Brad’s father, includes a discussion by him with the government where he
explains that the concept of a split-fee arrangement “dates to before” he “came into business” and he discussed an
example of fee splitting where one party did not do work for another and being paid. Later in the interview, when he
describes his directive to Brad to work it out with Kemp, which is discussed further below, he specifically mentioned
fee-splitting in relation to working it out. (9/18/15 MOI of Bill Davis at 11 and 17; see also BDVO at 3-5). Please
note that the memorandum of interview is not included with this filing, but the details are being proffered through this
filing instead. The report can be provided to the Court if it becomes necessary.
4
  As will be discussed more below, the conspiracy was, at times, loosely adhered to and often experienced what could
be best described as fits and starts. This was noticeable in 2008 and thereafter when the relationship between the
companies was deteriorating, which is also around the time that Brad Davis first acquired what ultimately became a
4% ownership interest in B&D.

                                                           6
       Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 7 of 27 PageID #:608




           The government centers its analysis around the factors in Application Note 4 of § 3B1.1.

However, there is no mention in the government’s version of the offense or in its sentencing

memorandum about the Seventh Circuit’s guidance to § 3B1.1 that uses those factors to assess the

“relative culpability” of each participant, which is the core of Brad Davis’ argument here. In

particular, “[a] defendant who is an organizer or leader of a criminal activity involving five or

more participants gets a 4–level upward adjustment; a manager or supervisor receives a 3–level

increase. U.S.S.G. § 3B1.1(a), (b). At the crux of this distinction and at the base of the rationale

for this enhancement sits the relative culpability of each participant in the criminal enterprise:

those who are more culpable ought to receive the harsher organizer/leader enhancement, while

those with lesser culpability and responsibility receive the lesser enhancement imposed on

managers/supervisors.” U.S. v. Weaver, 716 F.3d 439, 442 (7th Cir. 2013)(emphasis

added)(citations omitted). 5 In addition, “…because Guideline 3B1.1 is all about the culpability of

one participant in the criminal enterprise relative to the culpability of other participants in the

scheme, if all participants in the criminal enterprise are equally culpable, none receive the

enhancement.” Id. at fn 1 (citation omitted)(emphasis added). Furthermore, “[a]lthough Note 4

offered these factors to distinguish between organizers/leaders and managers/supervisors, we [the

7th Circuit] have, in the past, consulted these factors to decide whether Guideline 3B1.1 applies in

the first place. Thus, we have used the factors to distinguish between low-level participants

undeserving of any enhancement whatsoever and managers/supervisors worthy of the 3–level

enhancement.” Id. at 442-443 (emphasis in original)(citation omitted). “[W]hat is clear from the

text and structure of § 3B1.1 is that distinctions exist and are matters of degree: an organizer or

leader exercises more decision-making and leadership authority, participates to a larger extent in



5
    Brad Davis stipulated that the offense involved at least five participants. See Plea Agrmt. at ¶ 4(c)

                                                              7
    Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 8 of 27 PageID #:609




the planning or organizing of the offense, and exerts a greater degree of control over others than

does a manager or supervisor.” U.S. v. Colon, 919 F.3d 510, 518 (7th Cir. 2019) (affirming

conviction for drug conspiracy and money laundering but noting that the § 3B1.1 guideline

enhancement was not supported by the record even though the district court noted the gravity and

scale of the defendant’s drug dealing and also noting that middleman status alone does not warrant

a role in the offense enhancement).

        As stated in his version of the offense, Brad Davis’ argument here is that his relative

culpability is similar to the other participants in the conspiracy and that he did not exert the type

of control over others that typically accompanies application of the enhancement. 6

        With that framework in mind, § 3B1.1 Application Note 4 provides that the factors “the

court should consider include the exercise of decision making authority, the nature of participation

in the commission of the offense, the recruitment of accomplices, the claimed right to a larger

share of the fruits of the crime, the degree of participation in planning or organizing the offense,

the nature and scope of the illegal activity, and the degree of control and authority exercised over

others.” See U.S.S.G. § 3B1.1 App. Note 4.

        A.       Origins of the Conspiracy/Decision Making Authority/Nature of
                 Participation/Recruitment of Accomplices/Planning and Organizing/Degree
                 of Control and Authority Exercised Over Others

        Because certain facts and details related to many of the § 3B1.1 factors overlap, they are

being grouped together here for discussion purposes to avoid unnecessary repetition. As an initial

matter, the origins of the conspiracy are important to understand here because the origins illustrate

the relative culpability of Brad Davis in relation to others in the first instance. The government

repeatedly identifies Brad Davis as the person who created the conspiracy but passes over the


6
 If the Court disagrees with Brad Davis’ argument here, then he respectfully requests that the Court find that the
enhancement applied be no greater than what was recommended by the probation office.

                                                        8
    Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 9 of 27 PageID #:610




discussion with his father by calling it a consultation. See Gov’t Sentencing Memo at 3. There is

no dispute that Brad Davis was working with others at B&D to compete against Kemp for heirs of

probate estates in the Seattle, Washington area in the 2003 time period. Id. This led to a phone

call from Dan Mannix to Brad Davis where Mannix confronted Brad Davis and expressed

displeasure that B&D was working cases in the Seattle, Washington area. Id. In addition, as part

of the call with Mannix, Mannix mentioned that K&A would start going into Northern California,

where B&D had a strong presence. Brad Davis’ response was that everyone was already there so

the addition of Kemp would not be a big deal. See Exhibit 2 at 2-3 citing Brad Davis MOI 9/22-

23/2014 at 25. In other words, at that point prior to the discussion with his father, Brad Davis had

the culpability to compete not the culpability to conspire. This is where the discussion with his

father that followed became important. 7 As noted on pages seven and eight of the government’s

version of the offense, the discussion that Brad Davis had with Bill Davis included Bill telling

Brad to “work it out.” See Government Version of Offense (hereafter “GVO”) at 7-8. The

government’s version of the offense further provides, “[i]n the context of the industry historically

rife with collusion, Bill acknowledged that defendant Davis would have likely interpreted such a

statement to include anything up to and including collusion.” See GVO at 7-8. What Bill Davis

told the government in an interview, however, is more pointed. To be clear, Brad Davis has taken,

and is taking, full responsibility for his actions which is demonstrated by him pleading guilty and

cooperating. There is context, however, as to the actions he took that is relevant here.

        An account of what was conveyed to the investigators by Bill Davis is included in Exhibit

2. See BDVO at 3-5. The quoted sections below are from the interview report for Bill Davis in



7
  At the time of the call with Mannix, Brad Davis had no ownership interest in B&D. B&D was owned 100% by his
father, Bill Davis. In addition, while Brad Davis later became a Vice-President of B&D and then ultimately President
of B&D in 2012, at the time of this call he did not hold those titles.

                                                         9
    Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 10 of 27 PageID #:611




relation to an interview of him on October 27, 2014. It is understood that the interview report is

not a verbatim transcription of what was asked and what was answered. Nevertheless, that

interview report addresses what Bill Davis meant by “work it out” and to get along with Kemp as

follows: 8

s. then there’s a call at some point after the re-entry from Dan Mannix to Brad and Dan Mannix
is irate that B&D is in Seattle, doesn’t want them there, Brad comes to you to report the Dan
Mannix call, we understand from you, you tell Brad to work something out with K&A instead of
going to war, is that accurate
b. yes
s. we’re wondering what does that mean, what kind of accommodation can be worked out
b. fee splitting
s. what kind
b. call offs, could be keeping fees as high as possible, that’s what most wanted throughout the
business, and what we wanted
s. so the general thing you were looking for is to avoid undercutting and keep fees high
b. that’s fair to say was an objective
s. any other objectives
b. I think that’s it
s. do you think Brad understood your objectives, when you asked to get along, would Brad have
taken get along to have meant figure out a way to not undercut and keep fees high
b. sure, I don’t know how long a conversation we had about it, typically we didn’t have meetings
about this stuff

See Exhibit 2 at 3-5 citing Bill Davis MOI 9/18/2015 at 17.

Further into the interview report, the following is provided:

s. based on Brad’s experience since 1993, at this point when you say “get along” would he
understand that undercutting would be not getting along and going in at 12% would that be an
example of not getting along
b. I think you want to keep the fees as high as you could, I don’t know the Scenario [sic] that
would make it a 12%, but my response is keep it as high as you can
s. but going low for the purpose of needling K&A would not be getting along
b. that’s true
s. you would expect Brad to understand that based on his 10 years of experience
b. given the history of the business you could draw that conclusion
s. you didn’t feel a special need to explain what get along meant
b. no
s. based on what you told him, would he have had the authority to do what was necessary for
purposes of getting along

8
 The “s” refers to the question asked by the government and the “b” refers to the answer provided by Bill Davis.
These references are reflected this way in the Memorandum of Interview.

                                                      10
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 11 of 27 PageID #:612




b. yes
s. had he not had that authority would you have given it to him
b. yes
s. he didn’t need your approval to reach an arrangement with K&A
b. no. whenever I found out I would’ve agreed to it, I would’ve accepted whatever arrangement
he made
s. there’s a difference between him knowing that you would agree to this arrangement, and him
knowing he didn’t need your approval
b. he didn’t need my approval
s. so he could do something and even if you disagreed, he could carry it out
b. you mean could I override him
s. I mean you could override him correct
b. I could override him
s. but ultimately he could do what he wanted
b. yes
s. and you had veto power
b. yes

See Exhibit 2, BDVO at pages 3-5 citing Bill Davis MOI 10/27/2014 at 17-18) (Please note that
the MOI is dated 9/18/15 but the interview was on 10/27/14).

       In short, Brad Davis did not initially set out to enter into a conspiracy. He received

guidance to “work it out” and to get along with Kemp, and it was clear what that meant. He then

acted accordingly.

       Turning more directly to the § 3B1.1 factors, with respect to decision-making authority and

the nature of participation, Brad Davis had decision-making authority, but so did the other

participants in the conspiracy. As set forth in the discovery, all of the identified “participants”

could send call-offs, receive call-offs, agree to split-fee arrangements, and otherwise make

decisions in relation to the conspiracy. The government has converged Brad Davis’ position in

the company that had him involved in day-to-day business responsibilities as him always being

involved in day-to-day conspiracy activities. See GVO at 6. Because the relative culpability of

participants in the conspiracy is the appropriate inquiry in analyzing these factors, the fact that the

other participants could do and did do all of those acts matters for purposes of determining whether

to apply the guideline enhancement.

                                                  11
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 12 of 27 PageID #:613




       Further to planning and organizing the offense and participation, the probation office noted

that “there was no evidence that Defendant Davis engaged in any extensive planning or organizing

with respect to what, from all appearances, was a historically accepted practice.” See PSR ¶ 53.

However, the government contends that Brad Davis “instructed the relevant B&D employees of

the conspiracy’s operation and procedures to enable them to carry out call-offs themselves .” See

GVO at 7; see also Gov’t Sentencing Memo at 9 (item b). In support of this, the government cites

in its version of the offense to the April 16, 2015 Memorandum of Interview for Brad Davis. The

relevant portion of that interview, however, actually provides the following, “Researchers would

have direct access to K&A under Brad Davis’s instruction, and weren’t required to ask Brad Davis

for permission to send a call-off. Initially Brad Davis and the researchers figured out how to deal

with K&A as part of a group discussion about splitting, but eventually everyone hammered out

their own deals. Brad Davis would have been involved early on because the deal was new, but

soon the researchers would have figured out how the process worked.” See BDVO at 6-7 (emphasis

added). In other words, this was a group decision that did not involve Brad Davis issuing a

mandate to others to participate. In fact, the government specifically recognized that individuals

were able to determine whether to engage or not engage in the conduct. Specifically, the

Government’s Version of the Offense provides, “…each B&D researcher individually stopped

engaging in the anticompetitive practices (inclusive of call-offs) when their individual frustration

levels with the arrangement exceeded their tolerance thresholds.” See GVO at 6.

       The description of the group meeting above is also not one that supports the idea of

“recruitment,” which is what the probation office found. See PSR ¶ 53 (“there is no evidence that

Defendant Davis recruited accomplices to specifically engaged [sic] in the criminal offense.”)

Nevertheless, the government cites cases from other circuits for the proposition that enlisting



                                                12
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 13 of 27 PageID #:614




employees to participate is recruitment. See Gov’t Sentencing Memo at 10-11. However, the

government is missing the mark with those cases. As noted above, there was a group discussion

that occurred that did not involve Brad Davis exerting control in such a manner that he was

“enlisting” employees in a manner constituting recruitment, which is what the probation office

found. That meeting occurred some seventeen years ago now, more than ten years before the FBI

knocked on Brad Davis’ door. Recollections of specifics from that meeting have certainly faded,

but there is no conclusive information that Brad Davis “recruited” or controlled people at that

meeting rather than have a group discussion about how to move forward as he described in an

interview.

       With respect to the degree of control and authority factor, it should be noted that, “[f]or

purpose of § 3B1.1 then, a defendant exercises control and authority over another when he ‘tells

people what to do and determines whether they’ve done it.’” See U.S. v. Weaver, 716 F.3d at 443

(citing U.S. v. Figueroa, 682 F.3d 694, at 697 (7th Cir. 2012)). That was not what happened here.

As a starting point on the issue of control, the government overstates what Brad Davis has admitted

to. The government states, “The defendant has not disputed that his positions in the company

enabled him to influence and exert operational control and make decisions over the employees

located in B&D’s headquarters and engage with competitor Company 1.” See Gov’t Sentencing

Memo at 8 (citing PSR ¶ 14). However, paragraph 14 of the PSR actually states the following,

“Defendant Davis was promoted to Vice President in 2004 and assumed responsibility for

overseeing the core business of the company, particularly after his father underwent heart surgery

that same year.” That paragraph says nothing about exerting control, and certainly does not say

that Brad Davis exerted control over others in the conspiracy in manner contemplated by

application of § 3B1.1. Also, to the extent the government is trying to combine control of business



                                                13
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 14 of 27 PageID #:615




activities as being the equivalent of exerting control over other participants in the conspiracy, that

is simply not what the 3B1.1 enhancement is intended to cover. However, that type of control

was not exerted by Brad Davis. Further to the point, the government identified four participants

in the conspiracy from K&A. There is no discovery in this case that demonstrates that Brad Davis

did anything that could be construed as controlling anyone on the K&A side of this agreement.

       With respect to the control and authority factor, the government further notes that “the

defendant directly interceded on behalf of B&D with Company 1, or otherwise instructed his

subordinates on B&D’s response.” See Gov’t Sentencing Memo at 8-9 (citing PSR ¶ 19). The

government’s statement is premised on paragraph 19 of the PSR. Paragraph 19 of the PSR includes

a reference to a particular estate that involved B&D and K&A. The documents provided in

discovery related to the handling of that estate illustrate that another B&D employee, with the

initials JL, was corresponding with K&A about that estate and offered to split fees on that matter.

A letter from JL to K&A dated 2/1/2008 also notes that B&D offered a 20% fee agreement to the

heirs, well within market rates notwithstanding the call-off agreement with K&A. On February

26, 2008, JL sent a fax to K&A informing K&A that he would be turning the case over to Brad

Davis as the case manager. That letter also states that JL had most of the heirs on board. In the

normal office flow at B&D, when a researcher had most or all of the heirs under contract, the case

would be transferred to a case manager, whether that be Brad Davis or another individual in the

office. That is what happened here. With respect to the documents related to the estate noted in

the PSR, it does not appear that Brad Davis “interceded” to effectuate the conspiracy but rather

was receiving the file in the normal course. It should be noted that JL sent a call-off, offered to

split fees with K&A, and confirmed with K&A what heirs were signed for that estate. In other

words, JL participated in conduct similar to Brad’s conduct as did the two people on the K&A side



                                                 14
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 15 of 27 PageID #:616




who sent and received correspondence with JL related to this estate. JL was later interviewed by

investigators regarding this estate where it was noted that he confirmed that Brad Davis had

discussed the estate with Mannix. However, the split fee arrangement had already been offered

by JL, and that contact by Brad Davis with Dan Mannix would have happened in the ordinary

course in any event. In short, this is not illustrative of the type of control needed for the

enhancement to apply.

       It should also be noted that JL stated in that interview that after the interactions he

experienced with K&A that he was basically done dealing with K&A, which again was in 2008.

The arrangement with K&A began to dwindle after this, and that is not just evident by what JL

said to investigators. For example, on June 25, 2008, a B&D employee with initials SB sent a fax

to K&A regarding an estate and said the following, “It is our understanding that because of the

competitive nature of the cases out of Seattle we are not accepting call-offs. I wanted to clarify

your position with your office after the McCaig estate. Please feel free to call with any questions.”

This illustrates that Brad Davis did not exert the type of control needed for the role in the offense

enhancement, as participants were deciding to back off of the agreement and in the case of the fax

referred to above communicate that to K&A directly (without the need for Brad Davis to be

involved).

       The government further notes that defendant Davis himself issued call-offs and received

call-offs involving K&A in an effort to demonstrate his role in the offense. See GVO at 7; see also

Gov’t Sentencing Memo at 9. However, this detail needs to be considered in relation to relative

culpability of the other participants. The discovery shows that the other participants in the

conspiracy also received call-offs and facilitated call-offs being made, whether that be B&D

participants or K&A ones. This is demonstrated above in relation to the estate noted in the PSR.



                                                 15
      Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 16 of 27 PageID #:617




See PSR ¶ 19. In fact, one B&D employee who, based on an interview report, told the government

that employees needed Brad Davis’ approval to do call-offs also (according to the report) said that

if that employee received a call-off fax from K&A that the first thing he would do is go to an

employee with the initials of JL and if JL was not there then he would give it to Brad Davis. See

BDVO at 7. In other words, there were others at B&D who were participating in the conspiracy in

a manner that involved executing the conspiracy and making decisions in relation to the conspiracy

similar to Brad.

           Another example of this involves an email sent on June 26, 2007, by a B&D employee, not

Brad Davis, informing others at B&D of fax numbers to use in relation to call-offs. See BDVO at

7. 9 Yet, the government contends that he is somehow more culpable because he identified a new

point of contact at K&A during a time when Mannix was demoted at K&A. See Gov’t Sentencing

Memo at 9, item (c); see also PSR ¶ 16. Again, Brad Davis’ actions were on par with the actions

of others. They had similar relative culpability.

           The government also states that, “[t]he defendant ensured that the payoffs owed to

competitors for allocating heirs and not competing were properly made on those estates affected

by collusion.” See Gov’t Sentencing Memo at 9, item (e); see also PSR ¶ 18 and GVO at 7.

However, the document the government cites to for this proposition is an email involving a split

fee arrangement where the fee structure was 1/4 [twenty-five percent] with a cap amount in relation

to several of the heirs, i.e. an amount (notwithstanding the conspiracy) that was within market rates

and below the industry standard of 1/3 that existed for years. Brad Davis, after receiving the email,

sent an email to an employee in B&D with a note asking her to check the numbers to ensure

accuracy of the information sent by K&A. See BDVO at 7. Again, this was normal back and forth



9
    The individual who sent the email is not identified as a “participant” in the conspiracy by the government.

                                                            16
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 17 of 27 PageID #:618




paperwork that all of the participants did. It was also work that Brad did as a case manager on a

file, just like other case managers. The relative culpability was similar.

        The government also contends that the fee splitting arrangements were something newly

created.     See Gov’t Sentencing Memo at 10.          However, as discussed above, fee splitting

arrangements were in the industry for years. See supra at 5-6, fn. 3. This claim does not add to the

factor addressing organizing and implementing the conspiracy. More importantly, the fee-splitting

was something that all of the participants in the conspiracy did. Again, relative culpability was

similar among the participants.

        B.      Brad Davis Did Not Have A Claimed Right to A Larger Share of the “Fruits”
                of the Crime

        Multiple times in the government’s version of the offense the government contends that

Brad Davis would ultimately profit or was presumptively entitled to a greater claim of the

conspiracy’s fruits. See GVO at 9. It is not clear, in the first instance, that there were identifiable

“fruits,” which is supported by the fact that the government agreed that it would not be seeking

restitution in this case. See Plea Agr. at ¶ 15. There also has not been any civil suits brought against

B&D regarding this matter, despite the case being public since late 2015. In addition, Brad Davis’

pay while at B&D remained steady over the years and there does not appear to be a link to his pay

that derives from the conduct giving rise to the charge here. The discovery does not indicate that

Brad Davis profited individually from the conspiracy. The government, however, asserts that Brad

Davis became a 4% owner of the company during the relevant time period of the conspiracy to

support its contention that he would be entitled to “fruits” of the conspiracy. See GVO at 9; see

also Gov’t Sentencing Memo at 11-12. This is speculative. Brad Davis’ ownership interest was

effectuated some 5 years after the start date of the conspiracy (and it was received in two separate

2% gifts at points in 2008 and thereafter). More importantly, this ownership interest was given as

                                                  17
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 18 of 27 PageID #:619




a gift to Brad from his father because siblings received cash gifts from Bill Davis around the same

time. In other words, his ownership interest in the company is not linked in any way to the

conspiracy and the discovery does not reflect that his ownership led to any increased “fruits” as a

result of the conspiracy. In fact, contrary to the assertion that there should be a presumption of

obtaining “fruits” from the conspiracy (in addition to there not being a restitution amount) is that

Brad Davis was paid more in annual salary and bonuses after the end date of the conspiracy than

he was paid in virtually every year of the conspiracy.

       The government cites two cases in support of its position, but both are distinguishable. The

first is a Fifth Circuit case called U.S. v. Reissig, 186 F.3d 617 (5th Cir. 1999). This was a per

curiam decision where the defendant was a part owner of a business that was characterized as a

“sham” business that was part of a telemarketing fraud scheme. Id. at 618. That’s not the situation

here. B&D was not a sham business. Also, the acquisition of the minority interest of 4% after the

start of the dwindling of the conspiracy (as noted above) does not lead to the conclusion that Brad

Davis as an individual received “fruits” of this offense. The government also relies on the case of

U.S. v. Ahmad, 2008 WL 248949 (E.D. PA, Jan. 30, 2008). There, the court found because the

defendant was an owner of a food market that he stood to profit as a result of under-reporting of

taxable payroll in relation to a tax fraud even though there was no direct evidence that he would

receive a larger share of the fruits of the crime. Id. at *4. However, while it is not clear from the

opinion, it appears that the facts in Ahmad are not comparable to Brad Davis’ situation where he

obtained a very small ownership interest later in the conspiracy and where there does not appear

to be any link between the conspiracy and the pay he received from B&D. The Ahmad opinion

also seems inconsistent with the language in note 4 of § 3B1.1 which states that the individual

would have “the claimed right to a larger share of the fruits of the crime.” There is simply no



                                                 18
      Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 19 of 27 PageID #:620




support for the contention that Brad Davis had a “claimed right” to a larger share of the “fruits” of

the crime because of the 4% interest in B&D he acquired in 2008 and thereafter.

         The government, in response to the contention that it is questionable that the conspiracy

yielded any fruits for Brad Davis, also states in its brief that this issue will be addressed in Section

IV A. 2 of its memorandum. See Gov’t Sentencing Memo at 11, fn. 3. However, that section of

the government’s memorandum describes the government’s theory as to why the government

believes that there was a financial benefit to B&D, despite the fact that no restitution is being

sought. See Gov’t Sentencing Memo at 17-18. More importantly, there actually is no explanation

in that section of the government’s memorandum that explains how Brad Davis individually

obtained “fruits” from the offense. That contention by the government is simply unsupported.

VI.      Imposition of Sentence Under 18 U.S.C. §3553

         “The court shall impose a sentence sufficient, but not greater than necessary, to comply

with the purposes set forth” in 18 U.S.C. § 3553(a)(2). Section 3553(a) further provides multiple

factors the court shall consider which are discussed below.

         A.      The Need to Avoid Unwarranted Sentence Disparities Among Defendants
                 With Similar Records Who Have Been Found Guilty of Similar Conduct (18
                 USC § 3553(a)(6))

         As noted in the introduction of this brief, Dan Mannix is an individual who participated in

not only the conspiracy at issue here but also in a conspiracy with another company. With respect

to the conspiracy with the other company, Mannix pled guilty to that conspiracy and in January of

this year was sentenced to probation. See Exhibit 1. His guideline range was similar to that of

Brad Davis. One primary difference, however, is that Brad Davis cooperated with the government.

The government does not address in its sentencing memorandum this prior sentence of Mannix,

which involves similar records and conduct to Brad Davis. That silence is telling. This factor



                                                  19
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 20 of 27 PageID #:621




weighs heavily in favor of a probation sentence for Brad Davis in order to avoid unwarranted

sentence disparities. And while this factor focuses on defendants who have been found guilty, it

is still notable that so many of the participants in the conspiracy were not even charged by the

government. Overall, this factor and that detail weighs heavily in favor of a sentence of probation

for Brad Davis.

       B.      The Nature and Circumstances of the Offense

       The nature of the offense and the circumstances that gave rise to the offense have been

described above and will not be repeated here. Brad Davis also recognizes and takes seriously the

duration of the conspiracy and amount of affected commerce. There are certain issues raised by

the government, however, that will be addressed here. The government noted that 400 victims

have been identified for this matter. Of those 400, sixteen (16) sent in victim impact statements.

Those statements will be addressed at the sentencing hearing, but it is notable that one statement

reflects discontent for the lawyers who handled the estate (not B&D) and that other statements

reflect that people were charged a fee below 33%, i.e. well within the market range for these

services notwithstanding the call-off arrangement. The number of victims identified here is half

the number identified in the case involving Mannix. See Ex. 1 at 43-44.

       The government also makes statements in its brief that certain victims were elderly. See

Gov’t Sentencing Memo at 16-17. However, there is nothing in the discovery that suggests that

elderly individuals were somehow targeted here or that Brad Davis in particular targeted elderly

individuals. The government, in the Mannix sentencing, conceded that elderly individuals were

not targeted. See Ex. 1 at 40.

       The government also contends in its memorandum that individuals were signed on at

“supra-competitive” rates. However, the industry standard rate for heir location services was 33%,



                                                20
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 21 of 27 PageID #:622




and that was true for decades.         In addition, as discussed above in this memorandum,

notwithstanding the call-off arrangement, heirs were signed at rates below 33%. Importantly, the

agreement between B&D and K&A did not eliminate all competition. This is why there were rates

below the industry standard rate despite the arrangement. With this context, it is unclear what the

real basis of the government’s claim is that rates were “supra-competitive” when compared to

historical norms and specific examples of rates below historical norms. As with most, if not all,

antitrust conspiracy there is a desire to keep certain fees or prices higher, so that detail is not

particularly unique here. However, the government speculates as to the harm that actually occurred

including when it states, “The harm to victims may have been extensive, even if the information

in hand is insufficient to calculate such harm with a sufficient degree of accuracy and reliability to

calculate restitution.” See Gov’t Sentencing Memo at 18 (emphasis added). This issue will be

addressed more at the sentencing hearing, but overall the speculative nature of this statement

highlights that other 3553 factors, such as unwarranted disparities in sentencing, should carry the

day here. Relatedly, the government notes that the scope of the conspiracy was extensive because

it “applied to all cases in which B&D and Company 1 theoretically could have competed.” See

Gov’t Sentencing Memo at 19. For context, there were a handful of states where the two

companies competed. This did not involve every state in the country. In any event, there were

times when the call-off arrangement was not adhered to and not in play so we know that it did not

apply to all cases at all times despite what theoretically could have happened. See, supra, pp. 14-

16. Finally, as noted previously, we also know that the arrangement did not eliminate competition

from other heir-location service providers and that there were instances where even when there

was a call-off the charged rate was at market or below.




                                                 21
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 22 of 27 PageID #:623




       C.      History and Characteristics of the Defendant

       As noted above, Brad Davis is fifty years old and has no criminal history. He was released

in this matter with an unsupervised appearance bond more than four years ago. From early on,

Brad Davis cooperated with the government.            He provided substantial assistance to the

government. See Gov’t Sentencing Memo at 14. Additional details regarding his cooperation will

be provided at the sentencing hearing, as this is a factor that supports the request of a sentence of

probation. Outside of the transgressions that led to this charge, Brad Davis has been an exemplary

citizen. He has been married for twenty-one years to his wife Amy, and he has been a good and

dependable father to his two children. He has also been active in his community.

       Attached to this memorandum are forty-nine letters of support. These are letters from

family, friends, and colleagues. These are individuals who know him, whether that be socially,

professionally, or because he coached their kids in sports. Some of these individuals have known

Brad for decades. They have seen the whole of him, not just the circumstances of this case. Here

is a sampling of some of the comments made about Brad:

       1. “He is caring and helpful, a person who would give you the shirt off his back.” M.
          Andersen Letter, Ex. 3 at 001.
       2. “Brad’s strong lifelong commitment to our friendship [45 years] is exemplified by his
          unwavering commitment and support to his family and children.” G. Barnes Letter, Ex.
          3 at 003.
       3. “He cares deeply about those around him. He always took exceptional care of his
          mother, constantly strived for the approval of his father and would do anything for his
          family and friends.” A. Berryhill Letter, Ex. 3 at 004.
       4. “I can say that Brad exhibited great character over the many years I have known him
          [42 years]. He is also a great family man and very involved with his kids and wife,
          Amy.” R. Blickle Letter, Ex. 3 at 008.
       5. “I understand that he has done some major soul searching and has mentally beaten
          himself up profusely over these last six plus years about this matter. I believe he
          deserves forgiveness from those in his life he feels he has let down.” M. Bouthillier
          Letter, Ex. 3 at 011.
       6. “It would take a lifetime to tell you of all the happy memories, all the encouraging
          words, all the comfort and bravery given to us by him, all the joy, all the laughter, and
          all the care that he has given to all those around him . . .I don’t like to speak for others

                                                 22
     Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 23 of 27 PageID #:624




             but I can confidently say that we all know that our world is better for having him in it.”
             D. Carr (a sixteen-year-old friend of Brad’s daughter) Letter, Ex. 3 at 014.
         7. “In my dealings with Brad, he was always straightforward, honest, and professional.
             Brad helped hundreds or thousands of people receive money from relatives that they
             may not have known, and which they would never have been able to collect without
             Brad’s services.” D. Conrad Letter, Ex. 3 at 017
         8. “In my 77 years on this earth, I think I’ve become a good judge of character and we’d
             be hard pressed to find a better role model.” R. Crose (Brad’s Stepdad) Letter, Ex. 3
             at 022.
         9. “I would describe Brad as a loyal friend who truly cares about those around him. When
             my wife was diagnosed with pancreatic cancer and underwent a huge surgery, Brad
             and Amy we[re] there for us and helped organize meals and care for our children.” E.
             Giza Letter, Ex. 3 at 027.
         10. “Brad Davis is truly one of the finest men we know. His character is exemplary, his
             loyalty to friends and family is renowned. He is honorable, honest, and hard-working.
             Our family stands behind Brad unequivocally. He is a good man.” B. and S. Henderson
             Letter, Ex. 3 at 031.
         11. “The Sacramento community has truly benefitted from his active involvement.” D.
             Lowe Letter, Ex. 3 at 036.
         12. “I cannot relay the hardship this has had on Brad and his family. The loss of friends,
             family and the financial security of his life and the lives of his children. Brad became
             sullen and no longer the gregarious person I know him to be.” D. Lux Letter, Ex. 3 at
             038.
         13. “I feel blessed to know Brad. He has made my world better in many ways by just being
             in my life. I am proud to call him my friend.” J. Rice Letter, Ex. 3 at 050.
         14. “Mr. Davis is dedicated to his family, his friends and to his community. Even when
             faced with pain and stress in his own life, he consistently thinks of other[s] before
             himself and then acts to provide support. I am grateful that we have such a person in
             our community; it is a better place to live, work and raise our families because of Brad
             Davis.” T. Schmidt Letter, Ex. 3 at 053. 10

Overall, Brad Davis’ history and characteristics warrants leniency by the Court.

         The government contends that a fine and no incarceration “likely would have little impact

on the Defendant.” See Gov’t Sentencing Memo at 20. This contention should be rejected. There

has already been a significant impact to Brad Davis. It was more than six years ago when the FBI

knocked on his door. The strain, stress, and worry has been extraordinarily taxing for him and his

family for more than half a decade now. Additional details regarding the impact that has already



10
  Certain identifiers in the letters have been redacted in keeping with the guidance set forth in Federal Rule of
Criminal Procedure 49.1

                                                          23
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 24 of 27 PageID #:625




occurred will be presented at the sentencing hearing, which will demonstrate even further that a

sentence of probation will serve the ends of justice.

       D.      18 USC § 3553 (a)(2)-(5) Factors

       Brad Davis recognizes that the factors set forth in § 3553(a)(2)-(5) are to be considered by

the Court. Those include the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, to provide just punishment, to afford adequate deterrence, and to protect the

public from further crimes of the defendant. Brad Davis recognizes the seriousness of the offense

and has taken responsibility for that. He pled guilty and cooperated now for years. The sentence

he is requesting here does reflect that seriousness and promote respect for the law and a just

punishment, especially when these factors are considered with the other factor to avoid

unwarranted disparities in sentences. Brad Davis also recognizes the guidance provide by the

Sentencing Guidelines and related commentary regarding sentencing recommendations including

the relevant conduct discussed in the PSR concerning the Cook County matter. In addition, Brad

Davis agrees with the government’s assertion on deterrence that, “[t]here is therefore little need to

protect the public from future crimes of the same sort by defendant.” See Gov’t Sentencing Memo

at 22-23. From a general deterrence standpoint, the heir location investigations and prosecutions

have sent a real message to that industry, and certain companies have (or will) fold soon in part

because of the investigations by the government. A clear message was sent. Taken together with

the other factors, however, it is not necessary to incarcerate Brad Davis as a sentence of probation

will accomplish the goals of § 3553. The conviction alone will impact Brad Davis for the rest of

his life, create challenges for him in his area of work, and has already sent a clear message to the

industry involved here.




                                                 24
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 25 of 27 PageID #:626




       E.      Restitution

       The government agreed not to seek restitution in this case, and no restitution should be

ordered. Brad Davis also incorporates by reference here arguments detailed above that address

this factor and will discuss this further at the sentencing hearing.

VII.   Fine

       Brad Davis requests that he be fined $20,000, as he agreed to pay at least amount pursuant

to the terms of his plea agreement. See Plea Agmt at ¶14. This fine is no greater than necessary to

achieve the goals set forth in § 3553. It should be noted that B&D has agreed to pay a $890,000

fine. Because Brad Davis has a 4% ownership interest in B&D, he will experience additional

financial impact as a result of the fine to B&D. A $20,000 fine, plus that additional impact

stemming from his ownership interest, will serve the ends of justice here. Also, the government

highlights that Brad Davis’ net worth approaches $1 million as part of the fine amount it seeks.

See Gov’t Sentencing Memo at 20. However, that net worth is accounted for significantly by

retirement accounts and appreciation in a home that he has owned for years that already has a

mortgage on it. More about the impact to him and his family if a greater fine amount is levied will

be addressed at the sentencing hearing. Taken together, however, a fine of $20,000 is appropriate

and will impact Brad Davis in a manner consistent with the ends of justice.

VIII. Conclusion

       For all of the reasons set forth in this memorandum, prior submissions, and statements to

be made at the upcoming sentencing hearing, Brad Davis respectfully requests that this Court

sentence him to a term of probation, order no restitution, order him to pay a fine of $20,000, and

order him to pay a $100 special assessment.




                                                  25
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 26 of 27 PageID #:627




Respectfully Submitted: August 24, 2020

 /s/ Matthew J. Cannon
 Matthew J. Cannon
 GREENBERG TRAURIG, LLP
 77 W. Wacker Drive, Suite 3100
 Chicago, IL 60601
 Email: cannonm@gtlaw.com
 Attorney for Brad Davis




                                          26
   Case: 1:15-cr-00752 Document #: 83 Filed: 08/24/20 Page 27 of 27 PageID #:628




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will serve notice of such filing upon all the parties
of record.

                                                      /s/ Matthew J. Cannon




                                                 27
